NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAN VAN DUSEN,                                  No. 16-16983

                Plaintiff-Appellant,            D.C. No. 3:16-cv-04976-LB

 v.
                                                MEMORANDUM*
CATHERINE D. PURCELL, Presiding
Judge of the State Bar Court, San Francisco;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Jan Van Dusen, an attorney, appeals pro se from the magistrate judge’s order

dismissing her 42 U.S.C. § 1983 action alleging constitutional claims arising out of

her interim suspension from the practice of law in the State of California. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo whether the magistrate

judge validly entered judgment on behalf of the district court. Allen v. Meyer, 755
F.3d 866, 867-68 (9th Cir. 2014). We vacate and remand.

      Van Dusen consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Van Dusen’s action

before the named defendants had been served. See 28 U.S.C. § 1915(e)(2)(B)(ii).

Because all parties, including unserved defendants, must consent to proceed before

the magistrate judge for jurisdiction to vest, Williams v. King, 875 F.3d 500, 503-

04 (9th Cir. 2017), we vacate the magistrate judge’s order and remand for further

proceedings.

      VACATED and REMANDED.




                                         2                                    16-16983